Title: H. G. Letter VI, 26 February 1789
From: Hamilton, Alexander,“H. G.”
To: 


New-York, February 26, 1789.
Dear Sir,
I shall now proceed to give you a brief history of the Governor’s administration since the peace, as it respects the United States; from the whole of which, preferring the evidence of actions, to that of professions, I am persuaded you will agree with me, that there is satisfactory proof of his being an enemy to the AMERICAN UNION.
The facts from which I shall draw this conclusion are of the following nature:
I. That while he has acknowleged the insufficiency of the old government, he has strenuously opposed the principal measures devised by the joint councils of America for supporting and strengthening it.
II. That he has treated Congress, as a body, in a contemptuous manner.
III. That his behaviour towards the individuals composing that body, has been of a nature calculated to give them just cause of disgust.
IV. That he disapproved of the very first step taken towards the effectual amendment of the old confederation.
V. That he prejudged and condemned the new constitution before it was framed.
VI. That he opposed it after it appeared, with unreasonable obstinacy.
VII. That he has continued his opposition to it even since its adoption by this state.
And VIII. That he is unfriendly to the residence of Congress in this city.
From the assemblage of these facts, I am mistaken, my dear Sir, if you do not think the evidence of his enmity to the union complete; and I shall not be less mistaken, if you do not consider this as a conclusive objection to his re-election. Whatever may have been your doubts respecting parts of the new constitution, I am satisfied that you regard the preservation of the UNION, as essential to the peace and prosperity of the country, and will deem it unsafe to trust any man with power, who entertains views inimical to it.
Unfeignedly your’s
H___ G___.


To ___ ___, Esq.
}


Suffolk County,



